Citation Nr: 0427230	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  98-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a compensable rating for patent ductus 
arteriosus.


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel






INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

In a January 2000 decision, the Board denied a compensable 
rating for patent ductus arteriosus.  The veteran appealed 
the Board's decision to the US Court of Appeals for Veterans 
Claims (Court).

While the case was pending before the Court, in December 
2000, the veteran's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Remand.  In a December 2000 Order, the 
Court granted the motion, vacated the Board's January 2000 
decision, and remanded the matter for readjudication 
consistent with the December 2000 Joint Motion.  

In May 2001, the Board remanded this matter to the RO for 
additional development of the evidence.  In light of the RO's 
failure to comply fully with its remand instructions, in 
March 2002, the Board began additional evidentiary 
development in this case pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  In July 2003, after completing 
this additional development, the Board remanded the matter to 
the RO for due process considerations, in light of the 
invalidation of 38 C.F.R. § 19.9(a)(2).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In February 2004, the Board again 
remanded this matter to the RO for additional evidentiary 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).



FINDING OF FACT

The most probative evidence of record shows that the veteran 
does not currently have disabling symptoms associated with 
service-connected patent ductus arteriosus.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
patent ductus arteriosus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 4.104, 
Diagnostic Code 7000 (1997 and 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In May 2001 and July 2003 
letters, the RO notified the veteran and his attorney of the 
information and evidence needed to substantiate and complete 
his claim, including of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letters also generally advised the veteran that VA would 
assist him in obtaining any additional information that in 
support of his claim.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim was dated in September 1997, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2003).  Moreover, the veteran has been afforded several 
VA medical examinations in connection with this claim.  Taken 
together, the examination reports and an April 2004 VA 
medical opinion provide the necessary information.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

I.  Factual Background

At the veteran's March 1941 military induction medical 
examination, a reduplicated first sound at the mitral area 
was heard.  It was noted to be of no significance.

In-service medical records include a September 1945 
consultation request form noting that the veteran's 
cardiovascular history was negative.  Physical evaluation 
revealed no enlargement, no friction rubs, and no apical or 
aortic murmurs.  There was a short loud systolic blow over 
the pulmonic area with a suggestive thrill after exercise and 
a clicking of the first and second sounds accentuated at the 
pulmonic.  The veteran's blood pressure was 130/84.  There 
was no undue cyanosis or dyspnea after exercise testing.  The 
consultation report indicates that a patent ductus arteriosus 
or pulmonary valve difficulty (stenosis) should be ruled out.  
The final diagnosis was mild, patent ductus arteriosus, 
stated to have existed prior to service and have been 
aggravated thereby.  An electrocardiogram showed a regular 
sinus rhythm, and X-rays showed a prominence at the pulmonary 
conus.  

At the veteran's September 1945 military discharge medical 
examination, his blood pressure was 124/68.  He was 
discharged by reason of disability, specifically, congenital 
anomaly of heart, patent ductus arteriosus.  It was noted 
that the veteran was permanently incapacitated for military 
service because of the progressive nature of the disease 
which precluded physical exertion required in military 
activity.

Following his separation from service, the veteran filed an 
application for VA compensation benefits, seeking service 
connection for "heart trouble."  In an October 1945 rating 
decision, the RO granted service connection for patent ductus 
arteriosus, with dyspnea on exertion and weakness, rated as 
Class III myocarditis under Diagnostic Code 1036.  The RO 
assigned an initial 60 percent disability rating, effective 
October 3, 1945.

At a VA cardiovascular examination in February 1947, the 
clinical diagnoses were congenital anomaly of the heart, 
possibly patent ductus arteriosus with no manifestations, 
capacity for work Class I; and cardiac hypertrophy not found 
this examination.  An electrocardiogram in February 1947 was 
normal.  A chest x-ray taken at that time was interpreted as 
showing cardiac findings in keeping with a patent ductus 
arteriosus, with a minor hypertrophy of the left ventricle, a 
slight bulging in the region of the pulmonary conus, and a 
moderate hypoplasia of the thoracic aorta.

In a March 1947 rating decision, the RO assigned a 30 percent 
rating for the veteran's heart disability, as analogous to 
rheumatic heart disease, effective May 18, 1947.

A report of private evaluation in March 1950 includes note 
that the veteran had had no symptoms since discharge except 
for mild fatigability and occasional transient dizzy spells.  
Examination revealed no heart enlargement.  A rough, 
reduplicated first pulmonic sound was heard at the left 
sternal border in the first and second interspaces, 
aggravated with exercise and disappearing on deep 
inspiration.  There was no sign of congestive failure and an 
electrocardiogram was normal.  The conclusion was no heart 
disease.  

At a VA medical examination in March 1950, the examiner 
indicated that patent ductus arteriosus or other heart 
disease was not clinically evident.  A chest X-ray 
demonstrated no cardiac enlargement.  There was a slight 
prominence of the pulmonary artery, but insufficient roentgen 
evidence to suggest a congenital cardiac anomaly.  

In a March 1950 rating decision, the RO decreased the rating 
for the veteran's service-connected patent ductus arteriosus 
to zero percent, to be effective June 6, 1950.

In July 1978 and March 1979, the veteran requested an 
increased rating for his service-connected patent ductus 
arteriosus.  A summary medical listing reflects that the 
veteran had high blood pressure in November 1972, and that 
chest X-rays were negative in May 1978.  In a May 1979 rating 
decision, the RO confirmed and continued the zero percent 
rating for the veteran's service-connected patent ductus 
arteriosus.  

In August 1996, the RO received the veteran's most recent 
claim for an increased rating for his patent ductus 
arteriosus disability.  In support of his claim, the veteran 
submitted extensive medical records dated from 1988 to 1995.  
In pertinent part, these records reflect treatment for 
glucose and blood pressure levels, as well as status post 
cerebrovascular accidents.

Private medical records in the claims file show the veteran's 
history of a cerebrovascular accident in or around 1989 
resulting in a loss of the lateral visual field in the left 
eye, without other sequela.  In April 1992, the veteran had 
an acute cerebrovascular accident with dysarthria, resulting 
in slurred speech.  The results of chest films taken in 
October 1993 revealed no heart enlargement.

Private medical records dated in January 1994 reflect 
hospital admission for unstable angina pectoris; other 
diagnoses included coronary artery disease, and status post 
cerebrovascular accidents.  The veteran underwent cardiac 
catheterization and aortocoronary bypass surgery.  Final 
diagnoses were arteriosclerotic heart disease, status post 
angina symptomatology; status post single vessel 
aortocoronary bypass graft surgery; and adult-onset diabetes 
mellitus, fairly well controlled; prior history of 
cerebrovascular accident; respiratory insufficiency 
postoperative, improving off oxygen; and postoperative 
supraventricular ventricular arrhythmias, stable.  Hospital 
reports include notations that the veteran had been 
discharged from the military on disability and that in the 
past it was thought he had a ventricular septal defect.  He 
denied any significant dyspnea.  An echocardiogram was noted 
to have shown right heart enlargement with mild concentric 
left ventricular hypertrophy, with electrocardiograms showing 
significant anteroseptal wall ischemia.  Clinical impressions 
did not include patent ductus arteriosus.

Private medical records further reflect that the veteran was 
admitted for hospitalization in May 1994; the final diagnoses 
were left cerebral hemispheric infarction; prior subcortical 
left cerebral hemispheric infarction; diabetes mellitus; and, 
coronary artery disease.

A report of private evaluation dated in November 1994 notes 
that the veteran had known coronary disease for which he had 
undergone bypass surgery.  The physician noted that the 
veteran had "no chest discomfort to speak of since the 
surgery," but that if he exerted himself significantly, he 
would get chest pain.  The veteran denied shortness of 
breath, lightheadedness or syncope.  The veteran's left 
atrium was stated to be mildly enlarged.  Examination 
revealed that the veteran was stable from a cardiac 
standpoint; further testing was recommended to determine if 
the veteran might have developed atrial fibrillation with 
some other type of supraventricular tachyarrythmia.  The 
physician's impression was that the veteran was essentially 
asymptomatic from coronary disease; that he had a history of 
controlled hypertension; and that he was being followed 
status post cerebrovascular accidents.  

A March 1995 note indicates that the veteran was stable 
status post bypass surgery in January 1994 and that his 
hypertension was controlled.  A private doctor's letter dated 
in July 1995 includes note that an MRI in May 1995 showed a 
new infarct in the left cerebellar hemisphere.  An August 
1995 record indicates that the veteran was status post 
single-vessel bypass surgery, with present chronic stable 
angina and chest discomfort with exertion only, as well as 
balance complaints status post cerebrovascular accidents.

In November 1997, the veteran underwent VA medical 
examination at which the diagnosis was patent ductus 
arteriosus.  The VA examiner explained that 

patent ductus arteriosus is a type of heart defect 
that is present at birth.  The ductus arteriosus is 
a channel between the pulmonary artery and the 
aorta (two large vessels emerging from the heart 
though which in the fetus, the blood pumped by the 
right side of the heart is able to bypass the 
lungs.  The duct usually closes at or shortly after 
birth so blood will go into the lungs.  However, in 
some babies born prematurely, or with breathing 
difficulties this closure fails to happen.  Some of 
the blood pumped by the left side of the heart and 
intended for the body is misdirected via the duct 
to the lungs.  As a result, the heart must work 
harder to pump efficient blood to the body.

The VA examiner set out the signs and symptoms associated 
with patent ductus arteriosus.  Specifically, he indicated 
that the defect was not usually severe enough to cause 
symptoms.  Occasionally, however, when a large amount of 
blood is misdirected, strain is placed on the heart.  As a 
result, the baby fails to gain weight, becomes short of 
breath on exertion, and has frequent chest infections.  He 
explained that, eventually, reduced pumping efficiency may 
develop and heart failure is a common complication of patent 
ductus arteriosus.

At the time of VA medical examination in November 1997, the 
veteran gave a history of heart surgery in 1994, at which 
time he underwent a single vessel coronary artery bypass 
graft.  The veteran and his spouse indicated that no other 
cardiac abnormalities were found at that time.  The veteran 
denied chest pain except with exercise or when moving around 
a lot, and stated that any pain was usually relieved with 
rest.  The echocardiographic impression was septal myocardial 
infarction with diastolic dysfunction and ejection fraction 
estimated at 40 to 45 percent.  X-ray studies revealed a 
stable chest without acute air space disease.  Examination 
revealed a regular heart rate and rhythm without evidence of 
murmurs, gallops or rubs.  The examiner commented that if the 
veteran indeed had had patent ductus arteriosus, it would 
have been repaired during the 1994 heart surgery.  He noted 
that the veteran's heart chamber sizes appeared normal, and 
any changes were consistent with the veteran's myocardial 
infarction.

In July 2001, the veteran underwent VA medical examination at 
which he reported occasional shortness of breath, severely 
reduced mobility, unstable gait, and a heart murmur.  It was 
noted that the veteran had a history of coronary artery 
disease with coronary artery bypass grafting in 1994, as well 
as three vessel coronary disease with unstable angina 
pectoris, which was not suitable for treatment with further 
grafting.  It was also noted that the veteran had a history 
of previous cerebrovascular accidents.  Objective examination 
revealed that the heart sounds were regular.  There was a 
fourth heart sound audible, and there was a soft systolic 
murmur.  The cardiologist indicated that this probably 
represented aortic valve stenosis.  He indicated that he 
could find no clinical evidence of aortic sclerosis.  After 
examining the veteran and reviewing his medical history, the 
cardiologist indicated that the veteran had severe coronary 
artery disease, longstanding diabetes, previous 
cerebrovascular accidents, and significant peripheral 
vascular disease, but no evidence of patent ductus 
arteriosis.  The cardiologist indicated that it was unlikely 
that patent ductus arteriosis would be present in a patient 
of the veteran's age.  

In pertinent part, additional VA and private clinical 
records, dated from August 1996 to July 2002 show that the 
veteran was treated for numerous disabilities including 
coronary artery disease, diabetes mellitus, hypertension, and 
episodes of syncope.  None of this evidence contains any 
indication of a link between the veteran's current 
symptomatology and his active service or his service-
connected patent ductus arteriosis.  In a December 2001 
private medical evaluation report, the physician noted that 
there had been some discussion about the significance of a 
murmur noted during the veteran's active duty.  He noted that 
the veteran did not have cardiac problems, however, until his 
coronary artery bypass surgery in 1994.  He indicated that he 
was unable to establish any relationship between the 
observations in 1945 and the veteran's current obvious 
coronary and vascular disease which have caused the 
predominance of his problems since 1994.  

The veteran again underwent VA medical examination in August 
2002.  According to the examination report, the examiner 
reviewed the veteran's claims folder in detail, including the 
service medical records showing a diagnosis of patent ductus 
arteriosis.  With respect to the post-service medical 
records, the examiner noted that the veteran had been active 
until 1994, when he had bypass surgery and a series of 
strokes.  Also reviewed by the examiner was an echocardiogram 
study showing a moderate left ventricular dysfunction with 
estimated ejection fraction 35%, but no evidence of patent 
ductus arteriosis.  After examining the veteran and reviewing 
the claims folder in detail, the examiner indicated that 
there was no evidence for a patent ductus arteriosis, nor was 
there any evidence that the veteran's symptoms were related 
to patent ductus arteriosis.  He also indicated that there 
was no evidence that the veteran had any current pathology or 
symptomatology attributable to patent ductus arteriosis.  
Finally, he indicated that there was no evidence that the 
veteran's current coronary disease, hypertension, 
atherosclerosis or cardiovascular disorder was related to or 
developed from the previously diagnosed patent ductus 
arteriosis.  

In an April 2004 VA medical opinion, a VA physician indicated 
that he had reviewed and analyzed the veteran's medical 
records and had concluded that there was no evidence that the 
veteran's current cardiovascular disorder is related to 
symptoms shown during active service.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Effective January 12, 1998, the rating criteria for 
evaluating cardiovascular disorders changed.  See 65 Fed. 
Reg. 207, 224 (December 11, 1997).  The Board will apply the 
version of the criteria which is most favorable to the 
veteran.  

Under criteria in effect prior to January 12, 1998, a 10 
percent rating is warranted when, following active rheumatic 
heart disease, there is an identifiable valvular lesion, 
slight, if any dyspnea, and the heart is not enlarged.  A 30 
percent evaluation is warranted from the termination of an 
established service episode of rheumatic of rheumatic fever, 
or its subsequent recurrence, with cardiac manifestations, 
during the episode or recurrence, for 3 years, or diastolic 
murmur with characteristic EKG manifestations or definitely 
enlarged heart.  A 60 percent rating may be assigned when the 
heart is definitely enlarged, with severe dyspnea on 
exertion, elevation of the systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia, with more than light manual labor 
precluded.  A 100 percent evaluation for inactive rheumatic 
heart disease requires clinical and roentgenogram 
confirmation of definite enlargement of the heart, dyspnea on 
slight exertion, rales, pretibial pitting at the end of the 
day, or other definite signs of beginning congestive failure; 
and preclusion of more than sedentary labor.  38 C.F.R. § 
4.104, Diagnostic Code 7000 (1997).

The new criteria, effective from January 12, 1998, 
incorporate objective measurements of the level of physical 
activity, expressed numerically in metabolic equivalents 
(METs) at which cardiac symptoms develop.  METs are measured 
by means of a treadmill test.  It is recognized, however, 
that a treadmill test may not be feasible in some instances 
owing to a medical contraindication, such as unstable angina 
with pain at rest, advanced atrioventricular block, or 
uncontrolled hypertension.  If a treadmill test is thought to 
be inadvisable due to factors including the foregoing, the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable.  See 38 C.F.R. § 4.104, Note 2 (2003).

Under the revised criteria for Diagnostic Code 7000, a 10 
percent rating is warranted where a workload of greater than 
seven METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  A 30 percent rating is warranted where 
there is a workload of greater than five METs but not greater 
than seven METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, echocardiogram, or X-ray.  
A 60 percent rating is warranted where there has been more 
than one episode of congestive heart failure in the past 
year; where a workload of greater than three METs but not 
greater than five METs results in dyspnea, fatigue, angina, 
dizziness or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is warranted for chronic congestive heart 
failure; where a workload of three METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104 (2003).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

III.  Analysis

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for a compensable 
rating for patent ductus arteriosus have not been met, either 
under the old or amended rating criteria.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997 and 2003).

As set forth above, the record in this case shows that the 
veteran's patent ductus arteriosus has been essentially 
asymptomatic for many decades.  Although it is clear that he 
has experienced severe cardiovascular disease since 
approximately 1994, the medical evidence of record 
unanimously indicates that such current cardiovascular 
disorder is unrelated to the veteran's active service or his 
service-connected patent ductus arteriosus.  

For example, in November 1997, a VA examination was conducted 
specifically to assess any existing patent ductus arteriosus.  
The VA examiner noted the veteran's history, to include the 
presence of other disabilities such as hypertension, diabetes 
mellitus and coronary artery disease, with a history of 
cerebrovascular accidents.  The VA examiner concluded, 
however, that the veteran did not currently have patent 
ductus arteriosus.  

In addition, in a July 2001 VA medical examination report, 
after examining the veteran and reviewing his medical 
history, a Board certified cardiologist indicated that 
although the veteran currently had severe coronary artery 
disease, longstanding diabetes, previous cerebrovascular 
accidents, and significant peripheral vascular disease, there 
was no evidence that he currently had patent ductus 
arteriosis.   

In a December 2001 private medical evaluation report, a 
physician noted that there had been some discussion about the 
significance of a murmur noted during the veteran's active 
duty.  He noted that the veteran did not have further cardiac 
problems, however, until his coronary artery bypass surgery 
in 1994.  As a result, he indicated that he was unable to 
establish any relationship between the observations in 1945 
and the veteran's current, obvious coronary and vascular 
disease which had caused the predominance of his problems 
since 1994.  

According to an August 2002 examination report, after 
examining the veteran and reviewing the claims folder in 
detail, the examiner indicated that there was no evidence for 
a patent ductus arteriosis, nor was there any evidence that 
the veteran's current symptoms were related to patent ductus 
arteriosis.  He also indicated that there was no evidence 
that the veteran had any current pathology or symptomatology 
attributable to patent ductus arteriosis.  Finally, he 
indicated that there was no evidence that the veteran's 
current coronary disease, hypertension, atherosclerosis or 
cardiovascular disorder was related to, or developed from, 
the previously diagnosed patent ductus arteriosis.  

Finally, in an April 2004 VA medical opinion, a VA physician 
indicated that he had reviewed and analyzed the veteran's 
medical records and had concluded that there was no evidence 
that the veteran's current cardiovascular disorder is related 
to symptoms shown during active service.  

The Board assigns great probative weight to the medical 
opinions discussed above.  These medical opinions were based 
on a review of the veteran's medical records and/or a 
clinical interview and evaluation.  Moreover, and most 
convincingly, the Board notes that there is no medical 
evidence in this case which contradicts the medical opinions 
discussed above.  Rather, the medical evidence of record is 
unanimous in concluding that the veteran's current patent 
ductus arteriosus, if existing, is asymptomatic.  

The Board has carefully and sympathetically reviewed the 
record in this case, but is unable to find any evidence on 
which to assign a compensable rating for patent ductus 
arteriosus.  The Board does not dispute that the veteran 
currently experiences symptoms such as dyspnea, shortness of 
breath and fatigability, which are included in the criteria 
of 38 C.F.R. § 4.104, Diagnostic Code 7000 (1997 and 2003).  
Again, however, the probative evidence of record shows that 
such symptomatology is due to nonservice-connected disability 
and that the veteran does not currently exhibit any pathology 
or symptomatology which is attributable to service-connected 
patent ductus arteriosus.  As set forth above, when rating a 
service-connected disability, the use of manifestations not 
resulting from the service-connected disease or injury is to 
be avoided.  38 C.F.R. § 4.14 (2003).  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his service-connected 
disability.  Absent any objective evidence that his patent 
ductus arteriosus is productive of marked interference with 
employment, necessitates frequent hospitalization, or that 
the manifestations associated with this disability are 
unusual or exceptional, referral for consideration of an 
extra-schedular rating is not warranted.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In summary, the probative evidence of record demonstrates 
that the veteran has no current pathology or symptomatology 
attributable to service-connected patent ductus arteriosis.  
Having identified no symptomatology in the objective medical 
evidence of record warranting a compensable rating, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  Thus, the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for service-connected patent ductus 
arteriosus is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



